Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.1 

Reissue Applications
The amendment to the specification filed December 1, 2021 meets the requirements of 37 C.F.R. 1.177.  
However, the amendments to the specification and claims are objected to as non-compliant under 37 CFR 1.173 due to the use of strikethrough in the specification and claims.  Note that double bracketing is also not permitted.  
The amendment to the claims is further improper because new reissue claims will always be new (relative to the ‘970 patent), and therefore the status identifiers for claims 10-12, 14-24, and 26-35 should read “(New, Currently amended)” or the like as appropriate, and the claims should be underlined in their entirety.  
See 37 CFR 1.173(b)(1)(2), (d), and (g).

The amendments to the drawings are objected to because the amended figures are not labelled “Amended” as required by 37 CFR 1.173(b)(3).
The term “Amended” should appear immediately below the figure legends in figures 4B and 4C.  The changes to the drawings are otherwise acceptable.

37 CFR 1.173(c) because it lacks an explanation of the support in the disclosure of the patent for the changes made to the claims.
Note that the manner of making amendments in reissue applications differs from regular utility applications.  See MPEP 1453.

Declaration
The Declaration filed December 21, 2021 is accepted and effective to overcome the rejection made in the previous Office action.

Specification
The formalities objection to the disclosure set forth in the previous Office action is withdrawn in view of the amendments to the specification.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Written Description – Rejection Maintained
Claims 21-31 and 43-53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The disclosure of the subject ‘970 patent lacks a description that the “contact tip is configured to align said arc welding electrodes to pass through said welding gun in a longitudinal orientation without intertwining or twisting with each other” as set forth in claim 21.  
The disclosure further lacks a description that the “contact tip is configured to align said arc welding electrodes to pass through said means for providing said at least arc welding consumable electrodes” as recited in claim 43.
Instead, as described in column 3, lines 17-39, it appears that bends in the welding gun, and specifically not the tip, cause the alignment of the electrodes.   

Enablement – Rejection Withdrawn
The rejection of claim 6 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of Applicant’s arguments. 
It is agreed that the disclosure of the ‘970 patent provides an enabling description that the contact tip can be rotated, but only so far as to change the orientation of the contact tip.  The ‘970 patent does not describe nor enable any structural connections 
Applicant’s admission on pages 18-19 of the Response that that welding guns having rotatable contact tips are well-known in the art is noted.


Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 18, 29, 40, and 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 9, 18, 29, 40, and 51 are indefinite because they do not set forth any of the variables which would permit or cause a welding waveform to provide a welding current sufficient to weld with a single electrode having a cross-sectional area substantially the same as the total cross-sectional area of the at least two electrodes.  For instance the materials of the two electrodes and the single electrode are not set forth, nor are the cross-sectional areas of the electrodes or the amount of current sufficient to weld recited in the claims.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In this reissue application, claim 43 recites:
means for providing an arc welding waveform to at least two arc welding consumable electrodes having a circular cross-section via a contact tip, wherein the arc welding waveform generates one arc and one weld puddle from said at least two arc welding electrodes; and
means for providing said at least two arc welding consumable electrodes from respective electrode sources to said contact tip, wherein said contact tip is 
With respect to the first limitation, the means for providing an arc welding waveform is not modified by any structure, material, or acts for performing the claimed function.
As described in column 1, lines 34-37, a welding power supply provides a welding waveform to a contact tip having an exit orifice.  Therefore, the means for providing an arc welding waveform as set forth in the claims will be considered to be a welding power supply and equivalents thereof.
With respect to the second limitation, the means for providing at least two arc welding consumable electrodes from respective electrode sources is not modified by any structure, material, or acts for performing the claimed function.
As described in column 4, lines 54-60, the wire feeder 405 draws the electrodes E1 and E2 from electrode sources 401 and 403, respectively, which can be of any known type, such as reels, spools, containers or the like.  The wire feeder 405 is of a known construction and employs feed rolls 407 to draw the electrodes E1 and E2 and push the electrodes to the torch 411.  Therefore, the means for providing the consumable arc welding electrodes will be considered to be any known wire feeder or the like, which may or may not employee feed rolls.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 1032
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 2, 6-12, 14-23, 25-34, 36-45, and 47-53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khakhalev (US PGPub 2009/0188896 to Khakhalev et al.) in view of Myers (US PGPub 2007/0007265 to Myers et al.).
Khakhalev (previously cited) discloses and arc welding system comprising:
a welding gun including a contact tip 32 having a channel and an exit orifice;
an arc welding power supply which provides an arc welding current through said contact tip for consuming at least two arc welding consumable electrodes 34 having a circular cross-section; and

The tip 32 is described as conductive, but Khakhalev does not expressly teach providing a welding waveform through the contact tip.
Myers (newly cited) teaches an electric arc welding system comprising a power source, and a contact 786 which receives an electrode E3 from a source.  The power supply provides an arc welding waveform through the contact tip 786 for consuming the electrode.  See paragraphs 0053-0054, at least.
From the teaching of Myers, it would have been obvious to those of ordinary skill in the art at the time of the invention to provide a welding waveform to the contact tip of Khakhalev for consuming the electrodes in order to control the heat input, droplet shape and size, penetration, and/or bead shape of the weld as is well known in the art.
With respect to claims 2, 12, 23, 34, and 45, see figure 2 of Khakhalev.
With respect to claim 6, the contact tip of Khakhalev may be rotated so as to change the orientation of the two electrodes relative to a weld bead.
With respect to claims 7, 8, 16, 17, 27, 28, 38, 39, 49, and 50, see figures 3a and 4 of Khakhalev.
With respect to claims 9, 18, 29, 40, and 51, it is a well-known principle that the maximum amount of current capable of being transmitted through a wire is dependent upon a number of factors such as the material from which the wire is made, the 
Therefore, it is inherent (or at least would have been obvious to a person of ordinary skill in the art at the time of the invention) that the welding current sufficient to weld with the at least two claimed electrodes would also be sufficient to weld with a single electrode having the same cross-sectional area as the two electrodes, as long as the material of the electrodes was the same.  
With respect to claims 10, 21, 32, and 43, Khakhalev further teaches that the current supplied to the at least two electrodes generates one arc and one weld puddle from the at least two arc welding electrodes; and, with respect to claim 10, the electrodes advance from respective electrode sources and pass through a liner 32 to the welding torch.  
With respect to claims 19, 30, 41, and 52, the wire feeding mechanism shown in figure 5 of Khakhalev is considered to be one wire feeder receiving two electrodes from a plurality of electrode sources.  
With respect to claims 20, 31, 42, and 53, see figures 3, 3a, and 4 of Khakhalev.  

With respect to claim 43, the means for providing an arc welding waveform is the source which provides power as described in Myers.
Also with respect to claim 43, the means for providing at least two arc welding consumable electrodes is the feeding device shown in figure 5 of Khakhalev, wherein the contact tip 32 is configured to align the electrodes to pass through said means for providing said at least two arc welding consumable electrodes from respective electrode sources to said contact tip in a longitudinal orientation without intertwining or twisting with each other and exit said contact tip.
With respect to claim 52, the means for providing said at least two arc welding consumable electrodes from respective electrode sources (reels 40 in Khakhalev) to said contact tip comprises one wire feeder receiving said at least two electrodes from a plurality of electrode sources as shown in figure 5.

Claims 3, 4, 5, 13, 24, 35, and 46, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khakhalev in view of Myers as applied to claims 1, 10, 21, 32, and 43 above, and further in view of Medicus.
Khakhalev and Myers do not appear to expressly teach an elliptical or oval-shaped orifice a channel which has a precisely circular cross-section at at least one 
Medicus teaches an arc welding system comprising a welding torch including a contact tip 22 having a channel and an exit orifice through which at least two arc welding consumable electrodes 23a, 23b having a circular cross-section extend.  As shown in figures 2 and 6, the tip 22 which houses and guides the electrodes has a substantially circular cross-sectional shape at one point which then tapers to an oval or elliptical shape.
From this teaching it would have been obvious to those of ordinary skill in the art at the time of the invention that the orifice of the contact tip of Khakhalev could have an oval or elliptical shape as recited in claim 3 in order to better maintain the alignment of the electrodes as they exit the contact tip.
With respect to claim 4, when modified as above for claim 3, the channel of Khakhalev would have a cross-sectional shape at at least one point along its length which is circular and therefore different from the cross-sectional shape of the orifice.
With respect to claims 5, 13, 24, 35, and 46, the channel would have a circular cross-section at least one point along its length.

Response to Arguments
Applicant's arguments filed December 1, 2021 have been fully considered but they are not persuasive.


Interview
Applicant’s summary of the October 29, 2021 Interview contains inaccuracies which are addressed below.
The argument with respect to the term “via” is noted, but Applicant has not provided evidence that the term is commonly used in the welding art.  Further, the use of this term in the subject ‘970 patent is not relevant in the instant reissue application.  Note 37 CFR 1.176 which states that an original claim, if re-presented in a reissue application, will be fully examined in the same manner, and subject to the same rules as if being presented for the first time in an original non-reissue, nonprovisional application.  See MPEP 1440.
Applicant is not clear as to the identity of the person referred to as “the technical Examiner, who was brought in to participate in the interview.”  None of the USPTO participants purported to be a technical expert, and none of the participants acknowledged “Applicant’s position that contact tips and nozzles are not the same.” 
While there was a discussion of contact tips and nozzles, and Applicant argued that the two have different meanings in the welding art, Applicant did not explain the differences during the interview.  

Reissue Applications     
Applicant’s traversal of the objection set forth in the previous office action is noted.  The amendments to the Specification are effective to overcome the objection.


Reissue Declaration
The Declaration filed December 1, 2021 includes a proper error statement and has been accepted.  The rejection under 35 U.S.C. 251 has been overcome.

Enablement
As noted above, the enablement rejection has been withdrawn.

Written Description
Applicant’s arguments have been fully considered, but it appears Applicant is mistaken in its interpretation of the rejection.  The arguments on pages 19-21 point out the disclosed structure of the contact tip.  These arguments do not address the rejection as written because they do not address the language of the claims, and it is the claims that are rejected not the disclosure.  Applicant does not even mention claim 43 in the arguments.
Claim 21 recites the “contact tip is configured to align said arc welding electrodes to pass through said welding gun in a longitudinal orientation without intertwining or twisting with each other.”
While Applicant has shown support for the contact tip being configured to align the electrodes as they pass through the channel in the contact tip, there is no description of the contact tip aligning the electrodes as they pass through the welding gun as claimed.
to pass through said means for providing said at least arc welding consumable electrodes.” 
The “means for providing” would be the wire feeder 405 and the electrode sources 401, 403 as shown in figure 5 of the ‘970 patent.  The contact tip would be located all the way down in the torch 411.  It would appear to be impossible for the contact tip at the exit end of the welding system to be able to align the electrodes to pass through the wire feeder 405 (which is near the opposite end of the welding system) without intertwining or twisting with each other.  Regardless, there is no disclosure in the ‘970 patent for this limitation in claim 43.
The comments on page 20 that the “Office either believes contact tips and welding torch are one and the same, or the office does not fully appreciate the construct of a welding torch,” and the argument which continues on to page 21, are not well taken.  Prior to the current amendment, the claims nominally recited a “contact tip” without any structure which would distinguish a contact tip from a nozzle.

Indefiniteness
The argument with respect to the term “via” is irrelevant since this term has been removed from the claims.
The opinion in line 17-18 of page 21 misinterprets the rejection, which did not state that claims 9, 18, 29, 40, and 51 or indefinite simply because they did not set forth any variables.

35 U.S.C. 112 Sixth Paragraph
Applicant did not comment on the Claim Interpretation.

Medicus
The arguments that Medicus does not disclose a contact tip, and that persons of ordinary skill in the art would readily appreciate the differences between a nozzle and a contact tip are not persuasive.  While the terms “contact tip” and “nozzle” do not appear to be entirely interchangeable in the prior art, attention is drawn to Gleason (U.S. Patent 3,694,620) previously cited by Applicant, where in column 3 the elements 70 is described as a “welding tip or nozzle.”  Therefore, merely reciting the bare term “contact tip” does not define over a reference such as Medicus which uses the term “nozzle” for the terminal end the welding torch through which the electrodes protrude.
Moreover, Applicant asserts that the nozzle 22 is insulated, but does not provide any recitation in Medicus that would support this position.
Nevertheless, Applicant has amended the independent claims to recite that the power supply provides an arc welding waveform “through said contact tip” for consuming the electrodes.  This is considered to be a structural limitation of the contact tip which defines over Medicus where the current is introduced to the electrodes far upstream of the nozzle 22.
As such, Medicus is no longer used as the base reference in the rejections.

Information Disclosure Statement

It is noted that the foreign references which are not in the English language have been considered only as to the extent to which they can be understood from the English abstract (if provided) and the drawing figures.
The documents filed October 25, 2021 and entered as JP 5157006 and JP6137053 have not been considered because the specification pages of these documents are blank, and therefore have been submitted without descriptions.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  The recitation of the welding waveform provided “through said contact tip” necessitated the use of Khakhalev as the base reference, and the amendments to claims 1, 10, 21, 32, and 43 changing “to” to -- for consuming-- rendered the claims indefinite as to whether or not the electrodes are being claimed.
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 



Any inquiry concerning this communication or earlier communications from the Examiner should be directed to RUSSELL D STORMER whose telephone number is (571)272-6687.  The Examiner can normally be reached on M-F 9:00-4:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Eileen D Lillis, can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RUSSELL D STORMER/           Primary Examiner, Art Unit 3993                                                                                                                                                                                                                                                                            
Russell D. Stormer
Patent Reexamination Specialist			                                                                                              
Central Reexamination Unit 
Art Unit 3993                                                                                                                                                                                             
Conferee: /SC/

Conferee: /E.D.L/                            SPRS, Art Unit 3993      



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  It is noted that while the examination of the current reissue application falls under the pre-AIA  first to invent provisions due to the filing date of US Patent No. 9,156,145; the application for reissue filing date is after September 16, 2012 and therefore is subject to the reissue rule changes enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.
        
        2  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.